Opinión disidente en parte del
Juez Asociado Sr. Santana Becerra.
No me es posible concurrir en aquella parte de la opinión del Tribunal que declara “que las determinaciones oficiales sobre valoración para los efectos de la contribución sobre la propiedad, y los documentos sobre esas determinaciones, no constituyen prueba admisible del valor en el mercado en plei-tos de expropiación forzosa”, y que a mi juicio elimina dicha evidencia de manera absoluta cualesquiera que pudieran ser las circunstancias en cada caso en particular, ya se produjere a través de la declaración de testigos o ya mediante el certi-ficado oficial de la tasación. Con mi mayor deferencia al criterio de la mayoría no me parece, por las razones que voy a exponer, que tal norma de exclusión absoluta de esta evi-dencia se justifique en Puerto Rico, y aún menos en circuns-tancias como las del caso de autos.
En lo que ahora concierne, el récord en este caso de ex-propiación demuestra que los demandados solicitaron por escrito la citación del testigo Sr. Carlos Archevald, del Nego-ciado de Tasaciones de la Secretaría de Hacienda con oficina en Ponce para que compareciera a testificar “trayendo con-sigo todas las hojas de trabajo (working sheets), papeles e informes, que obren en su poder y que se refieran a la tasación que él practicara en su calidad de funcionario de la Secretaría de Hacienda de Puerto Rico, con relación a las parcelas de dichos demandados objeto de expropiación”, ... El deman-I dante había solicitado también por escrito que se dejara sin *124efecto dicha citación porque (a) de la faz de la misma no surgía la “relevancia” o pertinencia de la prueba solicitada y se requería que se demostrara justa causa al tribunal por lo cual la evidencia era indispensable, invocando a tal efecto las Reglas 45 y 34 de las de Enjuiciamiento Civil (1943) y lo decidido en el caso de Cortés v. Corte, 65 D.P.R. 166; (b) porque no procedía la producción de los documentos ni el tes-timonio solicitado por cuanto los mismos gozaban de inmu-nidad por constituir materia privilegiada y la misma no ser admisible en evidencia, y (c) porque un funcionario público no podía ser obligado a testificar adversamente contra los intereses del gobierno a quien representaba. Al ser llamado en el curso del juicio el testigo Sr. Archevald, para que de-clarara, hubo una amplia discusión de las objeciones de la parte demandante (récord, págs. 392 a 410) y finalmente la Sala sentenciadora dejó sin efecto la citación expedida por el Secretario y no permitió la declaración del testigo.(1)
*125El récord demuestra además que la compensación depo-sitada por el demandante para cada parcela a razón de $3,000 la cuerda, — que fue la misma compensación que finalmente fijó el Tribunal, — se determinó a base de una valoración que el Departamento de Hacienda encomendó al Sr. Ferdinand Acevedo. Cuando hizo esta valoración al 6 de abril de 1951, fecha de la incautación, el Sr. Acevedo ocupaba el cargo de Supervisor General de Tasaciones del Departamento de Hacienda y lo ocupó hasta el 30 de junio de ese año. El Sr. Ar-chevald era un tasador de dicho Departamento, presunti-vamente bajo la supervisión del Sr. Acevedo, y compareció, según expresó en la vista el abogado del demandante, tanto en su carácter personal como en su capacidad representativa del Secretario de Hacienda. De acuerdo con el récord, no estuvo ante la consideración de la Sala sentenciadora la cues-tión, como tal, de si era admisible o no en este procedimiento de expropiación evidencia sobre la tasación contributiva de la propiedad, ni la Sala expresó criterio sobre este extremo. Es en el alegato sometido a nosotros donde se menciona por primera vez que el testimonio no oído giraba en torno a una tasación para tales fines. La mayoría del Tribunal no cree necesario decidir el error levantado en lo que respecta a este incidente porque, como dije al principio, se adopta para regir en Puerto Rico la norma de absoluta exclusión de dicha evi-dencia.
*126La exclusión o admisión de prueba sobre la tasación con-tributiva (2) en procedimientos de expropiación forzosa pre-senta variadas modalidades que deben ser tomadas en cuenta. Orgel enfoca el problema en dos formas: si la tasación con-tributiva de la propiedad puede usarse como el único y exclu-sivo criterio de la justa compensación; y, asumiendo que la justa compensación no pueda basarse totalmente en la ta-sación contributiva, hasta qué punto ésta es admisible en evidencia en procedimientos de expropiación. Concluye el tratadista que si bien la tasación contributiva no debe ser decisiva en cuanto a la apropiada valoración para fines de compensación en expropiación forzosa, de ello no se infiere necesariamente que la misma sea del todo impertinente al llegarse al monto de esta última. (3) Nichols, al comentar sobre la exclusión de esta evidencia, observa que en muchos sitios del país la tasación contributiva sería de poca ayuda en procedimientos de expropiación forzosa ya que no en todas partes se acostumbra tasar la propiedad en su total valor de mercado, pero señala a continuación que en algunos estados, sin embargo, la tasación contributiva tiene por miras repre-sentar el valor razonable en el mercado de la propiedad, y si los tasadores son personas diestras y de entereza, usual-mente se le da uso al valor de tasación al fijarse el precio de una venta voluntaria o al zanjar casos de expropiación fuera de corte, y expresa que sería de verdadera utilidad a un ju-rado como punto preciso de partida en sus deliberaciones. (4)
El criterio de la mayoría de las cortes ha sido que la ta-sación contributiva no constituye por sí misma prueba del valor de la propiedad admisible para otros fines que no sean imponer la contribución. Por otra parte, ha sido también *127el criterio de la mayoría de las cortes, salvo contadas excep-ciones, que la tasación contributiva constituye una expresión del valor de la propiedad cuando el valor para fines contri-butivos se ha fijado por el propio dueño o con su intervención, admisible en aquellos casos de otra naturaleza en donde el valor de la propiedad ha estado en controversia y el dueño ha sido parte en el litigio. Mayormente, éstos han sido casos de expropiación forzosa y acciones del dueño por daños causados a la misma. (Véase 39 A.L.E. 2d, 209, págs. 212, 214, 225). Hasta donde ha sido posible examinar la situación, hay que consignar el hecho que lo que ha venido a ser la regla gene-ralmente aceptada de exclusión de esta prueba se ha enun-ciado, en la inmensa mayoría de los casos, en situaciones en que la evidencia se intentó ofrecer — para limitarnos ya a los casos de expropiación — por la parte expropiadora contra el dueño o la parte a quien se le expropia, en un intento de no compensar más del valor tributable. (5) Indudablemente, este hecho ha tenido mucho que ver con la formulación de la regla general, en gran parte su justificación, si se considera cuál ha sido la razón de ser de la misma. El por qué mayor-mente se ha excluido esta evidencia ha sido el hecho comun-mente reconocido por las cortes en esas jurisdicciones que de ordinario, usual y corrientemente, los tasadores como cuestión de realidad no tasan la propiedad para fines de la contribu-ción sobre la misma en todo su valor verdadero, o en su valor de mercado, no siendo por lo tanto la tasación en tales casos evidencia pertinente o confiable de valor para otros propó-sitos no contributivos. Considerando los anteriores hechos en conjunto, así como los fundamentos de la ley de evidencia que de ordinario han aplicado las cortes para rechazar la prueba aludida, (39 A.L.R. 2d, 209, págs. 213, 223-229; *128Nichols, op. cit. pág. 315; Orgel, op. cit. págs. 634-636, res inter alios acta, prueba de referencia, declaraciones ex parte, prueba no sujeta a contrainterrogatorio), puede decirse que la regla de exclusión se formuló primordialmente en protec-ción del dueño de la propiedad, reclamante, contra los efectos adversos para él de una prueba de valor producto de determi-naciones ajenas. Se explica, en contraposición, que la evi-dencia se haya declarado admisible, como regla casi unánime, cuando la tasación contributiva se ha fijado por el dueño re-clamante, como una expresión suya de valor que pudiera perjudicarle, o para contradecir su testimonio o su credibi-lidad. El examen de los casos no demuestra que esta prueba se haya excluido mayormente por otras consideraciones, o porque en todo caso de expropiación necesariamente haya de existir incompatibilidad irreconciliable entre los conceptos y elementos de valor para uno % otro fin. (6)
Considerando la regla mayoritaria que ha excluido esta prueba en términos de su razón de ser, la situación entre nosotros presenta, a mi entender, un cuadro distinto. En el artículo 295 del Código Político de 1902 según fue enmendado por la Ley de 10 de marzo de 1904 se dispuso ya por la Asam-blea Legislativa que el tasador procedería a tasar la propie-dad “en su valor real y efectivo en el mercado1”, sin tener en cuenta una venta forzada, según su leal saber y entender. Al aprobarse en 1947 la “Ley de Catastro, Clasificación y Tasación de la Propiedad” (Ley 117 de 9 de mayo de 1947), se autorizó en su artículo 2 al Tesorero de Puerto Rico para hacer el catastro de toda propiedad inmueble y clasificar toda la propiedad inmueble y mueble tangible y “establecer nor-*129mas de valoración y tasación con tal exactitud y detalles cien-tíficos, que permita fijar tipos adecuados y equitativos de valoración de la propiedad para fines contributivos.” El artículo 3 de dicha ley según fue originalmente aprobado disponía que el Tesorero clasificaría todos los terrenos agrí-colas a base del uso más provechoso y razonable a que pu-dieran dedicarse los mismos, debiendo el Tesorero tomar en consideración todos aquellos factores que, previa investiga-ción y recomendación del personal técnico que nombrara para llevar a cabo los propósitos de la ley, juzgara pertinentes, incluyendo: (a). . ., (bj. . ., (c). . ., (d) “Precios en el mer-cado existentes para las varias clases y tipos de terrenos en sus respectivas jurisdicciones”,
Al ser enmendado el artículo 3 por la Ley 228 de 5 de mayo de 1950, se dispuso que el Tesorero clasificaría y tasaría toda la propiedad a base del uso más provechoso y razonable a que pudiera dedicarse la misma debiendo tomar en cuenta etc., incluyendo: . . . (d) “Valor en el mercado existente para las varias clases y tipos de terrenos en sus respectivas juris-dicciones”. Más tarde, por la Ley 37 de 27 de marzo de 1951, el artículo 3 de la “Ley de Catastro, Clasificación y Tasación de la Propiedad” de 1947 volvió a ser enmendado para dis-poner que el Tesorero clasificará y tasará toda la propiedad inmueble “en su valor real y efectivo utilizando cualesquiera de los métodos y factores reconocidos en materia de valoración o tasación de la propiedad, de manera que las tasaciones para cada uno de los distintos tipos de propiedad resulten unifor-mes.” Esta enmienda se aprobó con efecto retrospectivo al 1ro. de enero de 1951. En la enmienda que para la misma época se le hizo al artículo 295 por la Ley 133 de 27 de abril de 1950, se cambió un poco el lenguaje originalmente usado en 1904 al efecto de que la propiedad se tasaría “en su valor real y efectivo en el mercado, sin tener en cuenta una venta forzada, según su leal saber y entender”, por el de que la propiedad se tasará “en su valor real y efectivo, considerando [todos los factores en materia de valoración o tasación, inclu-*130yendu eo vator en el mercado, sin tener en cuenta una venta forzada.”
Las enmiendas de 1950 y 1951 a la ley de tasación de 1947 consideradas conjuntamente con la enmienda de 1950 al artículo 295, demuestran sin lugar a dudas que el Legislador ratificó una vez más, si es que pudo entenderse suplantada, la norma en vigor desde 1904 que requiere que la propiedad se tase para imponerle contribución en el “valor real y efec-tivo” de la misma, incluyendo, entre otros factores a consi-derarse, su valor en el mercado. Aunque la Asamblea Le-gislativa dejó al buen criterio administrativo la adopción de los métodos más exactos y científicos para hacer la tasación, la valoración hecha, ya fuere el producto de una persona, o el criterio agregado de un grupo de personas actuando con-juntamente, ha de representar por mandato de ley el valor real y efectivo de la propiedad. Con el debido reconocimiento a su autoridad, no me parece buena entre nosotros a la luz de las normas legislativas que aquí rigen, la afirmación del tratadista Taylor al efecto de que el propósito de un sistema de tasación científica no debe ser el de determinar el valor “real” de la propiedad sino el de establecer una base razo-nable y equitativa para las contribuciones, ni me es posible convenir del todo en que el sistema de tasación de la propiedad inmueble no persiga (en Puerto Rico) una valoración com-pletamente individualizada de cada propiedad para determi-nar con la mayor precisión posible su valor “real” en el mercado. (7)
Bajo nuestro sistema, la tasación de la propiedad en su valor real y efectivo a los fines de imponerle contribución] *131pudiera resultar para el dueño, en determinadas circunstan-cias o casos, en la fijación de un valor absoluto mayor que el valor social y relativo de mercado, pero concebiblemente en ley, no menor del valor en el mercado, uno de sus ingre-dientes. Se presume que los funcionarios cumplen con la ley, y aún si por determinadas circunstancias el valor de tasación cuando menos así no lo fuere, el hecho siempre sería explicable ante el juzgador.
El motivo principal que han tenido otras jurisdicciones para desechar esta prueba a mi entender no se produce aquí, ni me parece que el valor para fines contributivos fijado de la manera que dispone el artículo 295 según se enmendó por la Ley 133 de 1950 esté divorciado de manera tan absoluta del valor en el mercado de la propiedad o sea tan extraño a éste, que ello requiera como una norma general de derecho aplicable en todo caso de expropiación forzosa, que se consi-dere inadmisible esta prueba en la determinación de valor, independientemente de cuáles sean las circunstancias de cada caso en particular, la parte expropiadora, y qué parte o con qué fin se ofreciere la evidencia. El concepto constitucional de la justa compensación tradicionalmente interpretado exige que el perjudicado reciba, —dejando a un lado elementos in-cidentales de compensación, — justamente el valor de la pro-piedad que se le quita, ni más ni menos. El valor razonable en el mercado, aquel concepto de valor que entre nosotros, al igual que en la mayoría de las jurisdicciones se ha adop-tado como medida de la justa compensación, [el precio en efectivo en que la propiedad cambiaría de manos en ese mo-mento en una transacción entre un vendedor y un comprador voluntarios, Iriarte v. United States (C. A. 1) 157 F.2d. 105, pág. 110], no envuelve un concepto unitario. Valor razo-nable en el mercado es una expresión sintética que compendia y resume todos aquellos elementos y atributos de la propiedad que fijan un determinado precio en una transacción volun-taria libre de presiones. El concepto de valor real y efectivo *132no puede abstraerse de esos elementos y atributos de la pro-piedad, o dejaría de ser, cuando menos, valor real.
No sostengo, tampoco, que por las consideraciones apun-tadas a fortiori sea admisible, como cuestión de derecho, prueba de la tasación contributiva en todo caso de expro-piación y en toda circunstancia, o que la misma no sea pro-piamente excluible bajo preceptos aplicables de la ley de evidencia que impedirían su admisión. La determinación judicial de la justa compensación se rige por principios equi-tativos, Cf: City of Fort Worth, Tex. v. United States, 188 F.2d 217, 223; Jefferson County, etc. v. Tennessee Valley Authority, 146 F.2d 564, 566, cert. denegado, 324 U. S. 871; Orange State Oil Co. v. Jacksonville, etc., 110 So.2d 687, 690; y la norma más aconsejable y de más utilidad quizás sea aquélla que permita al juzgador, a menos que se trate de evi-dencia manifiestamente inadmisible, tener ante sí todos los elementos de prueba e índices de valor que le ayuden a formar un juicio acertado de lo que debe ser el monto de la justa compensación. (8)
En lo que respecta ya al caso de autos, los demandados hicieron constar que el testigo Sr. Archevald “declararía sobre *133;sus actividades en relación con las propiedades objeto de la ■expropiación y declararía que el valor a la fecha del ‘taking’ -era de $2 el metro cuadrado la Parcela A y en la Parcela B el valor era de $27.150, el justo valor de la parcela.” (Récord, pág. 413. Al someter el caso anunciaron que el valor de los terrenos era de $2 el metro). Asumiendo que de haber de-clarado el testigo el récord demostraría que éste era el valor ■de tasación para fines de la contribución sobre la propiedad, lo cual querría decir que representaba en ley el valor real y ■efectivo de la misma, en las circunstancias de este caso la evidencia pudo haber sido admisible, si no como conclusiva para fijar la compensación, tal como dicen las autoridades, cuando menos como un índice de valor real fijado por una ■de las propias partes litigantes, a ser tenido en cuenta junta-mente con la demás prueba. Si en una valoración contem-poránea con la efectuada para los fines de esta expropiación ■el gobierno había fijado a la propiedad un valor real y efec-tivo de $2 para imponerle contribución, en una mente juiciosa de juzgador en busca de la verdad, como dice Wigmore, la prueba podría ser pertinente en cuanto al peso y grado de corrección que le mereciera la declaración de un perito del propio gobierno fijándole a la propiedad para la misma época un valor de sólo $0.75 el metro cuadrado a los fines de la justa ■compensación, en ausencia de una explicación racional. Más aún si, como señala el récord, la tasación para fines contri-butivos pudo haberse hecho bajo la supervisión general de ese perito.
El distinguido Juez sentenciador aplicó unas normas de-masiado rigurosas desde el punto de vista procesal al no per-mitir que el testigo prestara declaración, y a mi entender fue errónea su determinación a tal efecto. Al devolverse este i caso para ulteriores consideraciones yo instruiría al Juez que I permita al testigo declarar si se ofreciere por los demandados.

 Los fundamentos que expresó la Sala sentenciadora para dejar sin efecto la citación fueron los siguientes:
“De la propia faz de la moción sobre citación y de acuerdo con los argumentos expuestos por el abogado de los demandados, aparece que esta moción es más bien una moción sobre descubrimiento de prueba que sobre producción de documentos. Si así fuera estaba gobernada por la Regla 34 y habría que demostrar que existe justa causa para obligarse a los testigos citados para producir los documentos o la información que se les solicita. Independientemente de si la parte demandante en este caso es el Estado y las personas que han sido citadas son agentes del Estado y siendo una moción dirigida por una parte a otra parte en el litigio, a través de su agente, también es de aplicación la Regla 34 independientemente de que la Regla 45 expresamente no exige que se demuestre que existía justa causa para obligar a la producción de la documentación. Hemos tenido oportunidad de examinar esta tarde antes de la vista los Comentarios de Monroe (sic) sobre este particular y Monroe dice en la sección correspon-diente a la Regla 45, la Sección 45.5, subdivisión 2, pág. 1722 del Vol. V que cuando se hace uso del sub-poena duces tecum por una parte hacia o de las partes en el litigio, deberá cumplirse con el cuerpo de la Regla 34 y demostrarse que existe justa causa para que se expida la citación por la Corte y no por el secretario. Aquí las dos contestaciones a la demanda se radicó una el 15 de mayo de 1951 y la otra el 26 de julio de 1951. El Tribunal entiende que los demandados han tenido más que tiempo sufi-ciente para hacer uso de la Regla 34 y haber obtenido, de proceder, el ■examen de esos documentos de acuerdo con lo dispuesto en la misma .regla 34 y estando envuelto aquí también la tasación hecha por un perito *125del Gobierno, era preciso también de acuerdo con lo que sobre el particular sostiene Monroe en la misma obra citada, que se demostrara que existía justa causa para ordenarse la producción de los documentos o información que se interesaba y de acuerdo con el comentario de Monroe sobre este último aspecto que debe demostrarse a satisfacción del Tribunal que la parte que solicita la información o documentos no tendría otros medios a su alcance para obtener los hechos que interesaba obtener mediante el uso del sub-poena duces tecum a través de la Regla 34 y como no se ha demostrado al Tribunal que eso redundaría en una injusticia para la parte [demandada en la presentación de su caso de no permitírsele hacer uso del Isub-poena duces tecum, en esta forma, el Tribunal deja sin efecto la citación [expedida por el secretario dirigida al Secretario de Hacienda y al empleado .e la Secretaría de Hacienda Sr. Carlos Archevald.”


 La referencia en esta opinión a la “tasación contributiva” ha de entenderse que es a la tasación hecha para imponer la contribución sobre la propiedad, (assessment roll) y no a tasaciones para otros fines contri-butivos o ad hoc.


 “Valuation Under the Law of Eminent Domain”, 2da. ed., Vol. l,j págs. 632-683.


 “The Law of Eminent Domain”, 3ra. ed., Vol. 5, pág. 316.


 Tanto Orgel, op. cit. pág. 633, como Nichols, op. cit. pág. 314, se-ñalan este hecho. Así también se apunta en United States v. Certain Parcels of Land, ete. (C. A. 4) 261 F.2d 287, a la pág. 291. Ha habido ocasiones en que la evidencia se ofreció por la parte a quien se le expropia y se excluyó, como en el citado caso, pero de ordinario la situación ha sido la otra.


 En cuanto a los muy pocos casos, en comparación, en que la prueba excluida se ofreció por el dueño o por la parte a quien se le expropia, por lo regular se rechazó la misma a la luz de los fines específicos para los que quiso ofrecerse. Véase, por ejemplo, la situación en In re Northlake Ave., 165 Pac. 113; Dallas v. Malloy, 214 So.2d 154 y en Girard Trust Co. v. City of Philadelphia, 93 Atl. 947. Cf: Bowie Co. v. United States, 155 F.2d 225; United States v. Delano Park Homes, 146 F.2d 473, pág. 474; United States v. Certain Parcels of Land, etc., supra, pág. 291.


 Todo tiende a indicar que el criterio administrativo ha seguido cum-l plidamente la norma legislativa. Véanse, escolios (4) y (7) de la opinión! del Tribunal — “Establecido ya para cada propiedad su valor en el mercad* tanto de la tierra como de las estructuras . . .”, (escolio 7). Los ajuste» a ese valor que sig-uen tienden a evitar, según se expresa al final del propiB escolio, que la propiedad sobrepase su valor en el mercado en un períodH de años siguientes hasta una nueva revisión. H
El hecho de que la tasación sirva también para fijar constitucíonaH mente el margen prestatario del país fortalece más bien el criterio, pc^ razones obvias, de que la misma ha de representar el valor real.


 Wigmore, (3ra. ed., Vol. 5 pág. 552, see. 1640) refiriéndose a los registros oficiales de tasación expresa en lo pertinente: “Es cierto tam-bién que en muchas comunidades el libro de tasación fija valores notoria-mente muy por debajo de los patrones existentes; y que en otras el tasador acepta sin discusión la declaración archivada por el dueño; donde prevalecen estas prácticas, es cosa simple el rechazar esos libros en particular como evidencia de valor que no presta confianza, y como inadmisibles. Pero cuando los libros no dejan tan notoriamente de prestar confianza, no parece que exista una buena objeción a recibirlos. Nadie sostiene que son deci-sivos; pero por lo menos ellos proporcionan alguna evidencia a una mente juiciosa en busca de la verdad.” Cf: In re Site for Memorial Hall, 25 N.W.2d 174, 176; Louisville & N. R. Co. v. Burnam, 284 S.W. 391, 395; City of New Orleans v. Larroux, 14 So.2d 812, 813; Equitable Life Assur. Soc. v. Kevitt, 54 N.Y.S.2d 643, págs. 651-652; McCandless v. United States, 74 F.2d 596, pág. 604; Donaldson v. Greenwood, 242 P.2d 1038, pág. 1046; In re Board of Water Supply, 130 N.Y.S. 997, págs. 999-1000; Krider v. City of Philadelphia, 36 Atl. 405; Louisiana Highway Commission v. Giaccone, 140 So. 286, pág. 290.
No me parece que la disposición adicionada al artículo 3 de la' Ley 117 de 1947 por la Ley 228 de 1950 en el sentido de que las planillas, tarjetas, mapas, fotografías, planos, etc. y la demás información obtenida o usada *133Ipor el Tesorero en la tasación científica constituyen prueba prima facie, ■para fines contributivos, de las circunstancias y del valor de tasación y Icomo tal (prueba prima facie) deberán ser admitidos en evidencia, tenga |el efecto de declarar prueba inadmisible el valor de tasación en otros casos.